Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 January 2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 10, 23 - 28, and 41 - 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
The specification does not describe a displaceable jack-up platform “operable in a stationary state and a displaceable state” as recited in claims 1, 23, 41, and 43.  Therefore, the aforementioned limitation represents new matter.
The specification does not describe “the floating storage unit and the displaceable jack-up platform are separate units that are configured to be installed in the vicinity of each other such that the mooring and the jack-up legs are not used to couple the floating storage unit to the displaceable jack-up platform” as recited in claims 1, 23, 41 and 43.  Therefore, the aforementioned limitation represents new matter. The original disclosure describes mooring the floating storage unit to maintain the floating storage unit in a fixed location during the transfer of fluids between the floating storage unit and the jack-up platform and jack-up legs maintaining the jack-up platform in a fixed location during the transfer of fluids between the floating storage unit and the jack-up platform.  Therefore, the original disclosure describes the mooring and the jack-up legs are used to couple the floating storage unit and the jack-up platform thereby allowing fluids to be transferred between the floating storage unit and the jack-up platform.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0333397) in view of Cottrell et al. (US 2003/0061980).
Regarding claims 1 and 4, Moon discloses a system for offloading liquefied gas from a cargo vessel and regasifying the offloaded gas at a location offshore, the system comprising: a floating storage unit (storage unit 20) which is moored (abstract); first tubing (loading pipe 21) for offloading liquefied gas from the cargo vessel (LNG carrier, not shown) to the floating storage unit (20); a displaceable jack-up platform (jack-up unit 10) operable in a stationary state and a displaceable state, the displaceable jack-up platform comprising jack-up legs (12) and a hull (11), wherein in the stationary state, the jack-up legs are supported on the seabed and the hull (11) is jacked up along the jack-up legs to a position above the sea surface, and wherein in the displaceable state, the jack-up legs are disengaged from the seabed such that the displaceable jack-up platform is movable to or away from the installation area; a regasification facility (30) on the displaceable jack-up platform; second tubing (unloading pipe 41) extending between the storage unit and the regasification facility of the displaceable jack-up platform for transferring liquefied natural gas (LNG) from the cargo vessel to the regasification facility for regasification of the liquefied gas; third tubing (unloading pipe 42) for communicating regasified gas away from the regasification facility; and the floating storage unit and the displaceable jack-up platform are separate units that are configured to be installed in the vicinity of each other (Figs. 1 - 4; 
Regarding claim 2, Moon discloses all of the claim limitations except the floating storage unit comprises a ship that is spread-moored to the seabed. Cottrell teaches the floating storage unit comprises a ship (302) that is spread-moored to the seabed Figs. 3A and 3B; paragraphs 0022 and 0049) to allow the storage unit to weathervane into the dominant ocean conditions to minimize floating storage vessel motions. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the mooring as disclosed by Moon with the mooring to the seabed as taught by Cottrell to allow the storage unit to weathervane into the dominant ocean conditions to minimize floating storage vessel motions.
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Cottrell et al. as applied to claim 1 above, and further in view of Hilden et al. (US 2004/0099337).  Moon discloses all of the claim limitations except the cargo vessel, and the cargo vessel is spread-moored to the seabed, not moored to the floating storage unit, and not moored to the displaceable jack-up platform. Cottrell teaches the cargo vessel (shuttle tanker 301) is spread-moored to the seabed (Figs. 3A and 3B; paragraphs 0022 and 0049) to allow the storage unit to weathervane into the dominant ocean conditions to minimize floating storage vessel motions. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Moon with the mooring to the seabed as taught by Cottrell to allow the storage unit to weathervane into the dominant ocean conditions to minimize floating storage vessel motions. Cottrell fails to teach the cargo vessel is not moored to the floating storage unit and not moored to the displaceable jack-up platform. Hilden teaches the cargo vessel (shuttle tanker 13) is not moored to the floating storage unit (tanker 2) and not moored to the displaceable jack-up platform (1) (Fig. 3). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the cargo vessel not moored to floating storage unit and not moored to the jack-up platform as taught by Hilden for the mooring arrangement associated with the cargo vessel, floating storage unit, and the displaceable jack-up platform as disclosed above to allow the tanker to weathervane about a defined point so that the tanker all the time has an optimal location with respect to power consumption.

s 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Cottrell et al. as applied to claim 1 above, and further in view of Adkins et al. (US 2009/0266087).
Regarding claim 5, Moon in view of Cottrell discloses all of the claim limitations except a floating travel unit and a lifting and handling device. Adkins teaches a floating travel unit (conduit transfer vessel 20) and a lifting and handling device (crane 40) (Figs. 1 and 4; paragraphs 0035 and 0052) to lift a hose off a hanger rack and transfer it to the floating transport vessel. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the floating travel unit and the lifting and handling device as taught by Adkins to lift a hose off a hanger rack and transfer it to the floating transport vessel.
Regarding claim 7, Moon in view of Cottrell fails to explicitly teach the cargo vessel is moored side-by-side to the floating storage unit. Adkins teaches the cargo vessel (5) is moored (mooring turret 10) side-by-side to the floating storage unit (105) (Fig. 2; paragraphs 0047, 0051, and 0053). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have moored the cargo vessel and the floating storage unit as disclosed above in a side-by-side relationship as taught by Adkins to provide a more stable arrangement for the transfer of fluids between the two vessels and to reduce equipment costs by decreasing the length of pipeline required to transfer fluid between the cargo vessel and the floating storage unit.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Cottrell et al., and Adkins et al. as applied to claim 5 above, and further in view of Langner (US 3,715,890). Moon in view of Cottrell, and Adkins discloses all of the claim limitations except a chain crawling propulsion system comprising at least one seabed anchored chain, the travel unit being arranged to draw in the at least one seabed anchored chain so as to be moveable across the sea into the position adjacent to the cargo vessel for connection of the first tubing. Langner teaches a chain crawling .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Cottrell et al. as applied to claim 1 above, and further in view of Yun Yong Jae et al. (KR 201400119997). Moon in view of Cottrell discloses all of the claim limitations except a power plant on the displaceable jack-up platform on which the regasification facility is provided or another jack-up platform, the power plant being configured to be supplied with regasified gas from the regasification facility. Yun Yong Jae teaches an offshore power plant (electricity production facility) on the offshore structure (floatable tanker) on which the regasification platform (gas production facility) is provided, the power plant being configured to be supplied with regasified gas from the regasification facility (Fig. 2; abstract) to produce electricity. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the power plant as taught by Yun Yong Jae and to produce electricity. It would have been considered obvious to have positioned the power plant positioned on an offshore structure as taught by Yun Yong Jae on the jack-up platform as disclosed above to reduce the distance between the regasification facility and the power plant, thereby reducing the cost of materials used to connect the regasification facility to the power plant.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Cottrell et al. as applied to claim 1 above, and further in view of Young et al. (US 2012/0049622). Moon in view of Cottrell discloses all of the claim limitations except a power plant and a fresh water generation facility being configured to be powered using electrical power generated by the power plant, the fresh water generation facility disposed on any one of: the displaceable jack-up platform on which the regasification facility is provided; a jack-up platform on which the power plant is provided; and another jack-up platform. Young teaches a power plant (wind power generation systems 81a, 81b, 81c, 81d) and a fresh water generation facility (seawater desalination systems 82a, 82b, 82c, 82d) being configured to be powered using electrical power generated by the power plant, the fresh water generation facility disposed on an offshore facility on which the power plant is provided (Fig. 11; paragraph 0047). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the system as disclosed above with the power plant and the fresh water generation facility as taught by Young and to place the power plant and fresh water generation facility on the jack-up platform to reduce equipment and operational costs by positioning the regasification facility, the power plant, and the fresh water generation facility on a single offshore jack-up platform.

Claims 23, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Cottrell et al., Yun Yong Jae et al., and Young et al.
Regarding claim 23, Moon discloses a system for offloading liquefied gas from a cargo vessel (LNG vessel, not shown) at a location offshore and regasifying the offloaded gas, the system comprising: a floating storage unit (20) which is moored (abstract); tubing (21) for offloading fluid from the cargo vessel to the floating storage unit; at least one displaceable jack-up platform (10) operable in a stationary state and a displaceable state, the at least one displaceable jack-up platform comprising jack-
Regarding claim 24, Moon further discloses the regasification facility (30) is provided on the at least one displaceable jack-up platform (10) (Figs. 3 and 4). Moon fails to disclose at least one other of the regasification facility, power production facility and water generation facility is provided on the floating storage unit. Yun Yong Jae teaches the power production facility (electricity production facility 130) is provided on the floating storage unit (floatable tanker 100) (Fig. 2; abstract; paragraph 0021). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the power production facility 
Regarding claim 27, Moon further discloses the floatable storage unit (20) comprises a ship (LNG vessel) (paragraphs 0028 - 0030).
Regarding claim 28, Moon fails to disclose a power cable for transmitting electrical power produced from the power production facility away from the power production facility. Yun Yong Jae teaches a power cable (subsea power line 160) for transmitting electrical power produced at the power production facility (120) away from the power production facility (to the land) (Fig. 2; abstract; paragraph 0021) to supply the electricity produced at the power production facility to the land. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the power cable as taught by Yun Yong Jae to provide electricity to remote users located on land.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Cottrell et al., Yun Yong Jae et al., and Young et al. as applied to claim 23 above, and further in view of Adkins et al.
Regarding claim 25, Moon fails to disclose the regasification facility is provided on the floating storage unit, and either or both the water regeneration facility and the power production facility is disposed on the at least one displaceable jack-up platform. Adkins teaches a regasification facility is provided on a floating storage unit (paragraph 0049). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the regasification facility as taught by Moon so that the regasification facility is placed on the floating storage unit as taught by Adkins to allow the regasification unit to be easily transported to other offshore locations. Adkins fails to teach either or both the water regeneration facility and the power 
Regarding claim 26, Moon fails to disclose at least one other of the regasification facility; power production facility; and water generation facility is provided on a separate, second displaceable jack-up platform. Young teaches a power production facility (wind power generation systems 81a, 81b, 81c, 81d) and water generation facility (seawater desalination systems 82a, 82b, 82c, 82d) is provided on a single offshore facility (Fig. 11; paragraph 0047). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the system as disclosed above with the power production facility and the water generation facility as taught by Young positioned on a separate, second displaceable jack-up platform to allow the power production facility and water generation facility to be operated with gas supplied by multiple regasification facilities located on separate displaceable jack-up platforms.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Cottrell et al., and Yun Yong Jae et al.  Moon discloses a system for offloading liquefied gas from a cargo vessel (LNG vessel, not shown) at a location offshore and regasifying the offloaded gas, the system comprising: a floating storage unit (20) which is moored (abstract); tubing (21) for offloading fluid from . 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Cottrell et al., and Yun Yong Jae et al. as applied to claim 41 above, and further in view of Young et al. Moon in view of Cottrell, and Yun Yong Jae discloses all of the claim limitations except a water generation facility. Young teaches a fresh water generation facility (seawater desalination systems 82a, 82b, 82c, 82d) (Fig. 11; paragraph 0047). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the system as disclosed above with the fresh water generation facility as taught by Young and to place the fresh water generation facility on the jack-up platform to reduce equipment and operational costs by positioning the regasification facility, the power plant, and the fresh water generation facility on a single offshore jack-up platform.

s 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in view of Cottrell et al., Yun Yong Jae et al., and Young et al.
Regarding claim 43, Moon discloses a system for offloading liquefied gas from a cargo vessel (LNG vessel, not shown) at a location offshore and regasifying the offloaded gas, the system comprising: a floating storage unit (20) which is moored (abstract); tubing (21) for offloading fluid from the cargo vessel to the floating storage unit; at least one displaceable jack-up platform (10) operable in a stationary state and a displaceable state, the at least one displaceable jack-up platform comprising jack-up legs (12) and a hull (11), wherein in the stationary state, the jack-up legs are supported on the seabed and the hull (11) is jacked up along the jack-up legs to a position above the sea surface, and wherein in the displaceable state, the jack-up legs are disengaged from the seabed such that the at least one displaceable jack-up platform is movable to or away from the installation area; and a regasification facility (30); wherein the regasification facility is disposed on the at least one displaceable jack-up platform; and the floating storage unit and the displaceable jack-up platform are separate units that are configured to be installed in the vicinity of each other (Figs. 1 - 4; abstract; paragraphs 0009, 0025 - 0030, 0035, and 0040). Moon fails to disclose mooring the storage unit to the seabed offshore; the mooring defining an installation area proximate the floating storage unit; a water generation facility; and the mooring and the jack-up legs are not used to couple the floating storage unit to the displaceable jack-up platform. Although Moon fails to explicitly teach the mooring and the jack-up legs are not used to couple the floating storage unit to the at least one displaceable jack-up platform, Moon teaches the moored storage unit (20) can be moved by itself (paragraph 0040), which indicates that the mooring associated with the floating storage unit and the jack-up legs operate independently and are not used to couple the floating storage unit to the at least one displaceable jack-up platform.  Cottrell teaches mooring a storage unit (FPSO 302) to the seabed offshore; and the mooring defining an installation area proximate the floating storage unit (Figs. 3A and 3B; paragraphs 0022 and 0049) to minimize floating 
Regarding claim 44, Moon fails to disclose a power production facility operable using regasified gas from the regasification facility.  Yun Yong Jae teaches a power production facility (electricity production facility) operable using regasified gas from the regasification facility (gas production facility) (Fig. 2; abstract) to produce electricity. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the power plant as taught by Yun Yong Jae and to produce electricity.
Response to Arguments
Applicant's arguments filed 05 January 2021 have been fully considered but they are not persuasive. 
Applicant argues that Moon fails to disclose the floating storage unit and the displaceable jack-up platform are separate units that are configured to be installed in the vicinity of each other such that 
Applicant argues that Cottrell fails to suggest that the spread mooring of the floating storage body would be configured to define an installation area that would enable a jack-up platform to be displaced to or from a vicinity of the floating storage body.  Examiner replies that Cottrell teaches spread mooring which prevents the floating storage body from moving outside of a fixed area (a defined installation area).  The installation area defined by the spread mooring would enable a jack-up platform to be displaced to or from a vicinity of the floating storage body because the floating storage body is maintained within the installation area and does not affect the ability of the jack-up platform to be displaced to or from a vicinity of the floating storage body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
1/15/2021